            Case 1:21-cv-00624-CM Document 4 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JERMAINE ANDREW DAWKINS,

                                Plaintiff,

                    -against-                                    21-CV-0624 (CM)

JAMES NEWMAN, LAWYER; JAMES                                     CIVIL JUDGMENT
NEWMAN LAW, PC; KYLE NEWMAN,
LAWYER,

                                Defendants.

         Pursuant to the order issued March 23, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis or

pay the $402.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     March 23, 2021
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
